DUNBAR, Senior Judge
(concurring):
In the instant case, the convening authority and appellant entered into a written pretrial agreement. The convening authority promised to approve a certain maximum sentence if the appellant would plead guilty and refrain from committing acts of misconduct prior to the convening authority taking his action. I see nothing contrary to public policy or fair play in such an agreement. The appellant showed bad faith by willfully and materially violating the agreement by absenting himself from military service without authority. Although appellant may have been illegally confined for a short period of time due to administrative error, I find no bad faith or willful violation by the convening authority as far as the terms of the pretrial agreement. Moreover, we have corrected any prejudice to the appellant by reassessment of the sentence.